PER CURIAM.
In this direct criminal appeal, the sole issue directed to appellant’s conviction merits neither discussion nor reversal. Accordingly, we affirm the conviction. However, we reverse the imposition of a cost identified only as “CLTF FS893” in the amount of $100.00, because neither the order imposing this cost nor the transcript of the sentencing hearing identifies to what it is attributable, or its statutory basis. To the extent that it represents an unidentified mandatory cost, on remand, the trial court may reimpose it, provided that it specifies the statute mandating imposition. Whitfield v. State, 21 Fla. L. Weekly D2052, — So.2d - [1996 WL 511535] (Fla. 1st DCA Sept. 11, 1996). To the extent that it represents a discretionary cost, it may be reimposed on remand, provided that appellant is afforded notice and an adequate opportunity to contest it. Anderson v. State, 658 So.2d 1231 (Fla. 1st DCA 1995).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.